DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-18, drawn to a method for depositing one or more layers of optoelectronic device.
Group II, claim 23, drawn to an optoelectronic device.
Group III, claims 24, 31, drawn to a formulation for depositing a compact or mesoporous metal oxide layer by slot-die deposition.
Group IV, claims 33, 36, drawn to a formulation for depositing a porous carbon layer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. 

The common technical feature between Group I and Group II is as follows: A method for depositing one or more layers of an optoelectronic device, the method comprising depositing one or more formulation by slot-die deposition, wherein said formulation comprises: - one or more selected from the group consisting of: inorganic constituents, metal- organic precursors of said inorganic constituents, and carbon; and, - a carrier composition comprising one or more solvents.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS). 
BURKITT teaches a method for depositing one or more layers of an optoelectronic device, the method comprising depositing one or more formulation by slot-die deposition (see the fabrication method of perovskite solar cells in an N-I-P structure with compact titanium dioxide blocking, mesoporous titanium dioxide scaffold, single-step perovskite and hole-transport layers deposited using the slot-die coating technique; see the compact titanium dioxide blocking layer formulations) (see Abstract, Experimental, P2-P4), wherein said formulation comprises: - one or more selected from the group consisting of: inorganic constituents, metal- organic precursors of said inorganic constituents, and carbon (see the titanium diisopropoxide bis(acetylacetonate), which corresponds to metal-organic precursors and/or carbon); and, - a carrier composition comprising one or more solvents (see the methanol) (see Experimental). 

The common technical feature between Group I and Group III, Group II and Group III is as follows: A formulation for depositing a layer by slot-die deposition, wherein said formulation comprises: metal- organic precursors of said inorganic constituents; and, a carrier composition comprising one or more solvents.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS). 
BURKITT teaches a formulation for depositing a layer by slot-die deposition (see the compact titanium dioxide blocking layer formulations for depositing a layer by slot-die deposition) (see Abstract, Experimental, P2-P4), wherein said formulation comprises: metal- organic precursor (see the titanium diisopropoxide bis(acetylacetonate)); and, a carrier composition comprising one or more solvents (see the methanol) (see Experimental).

The common technical feature between Group I and Group IV, Group II and Group IV is as follows: A formulation for depositing a layer, wherein said formulation comprises: a carbon material; and, a carrier composition comprising one or more solvents.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS). 
BURKITT teaches a formulation for depositing a layer (see the compact titanium dioxide blocking layer formulations for depositing a layer, or the spiro-MeOTAD layer formulation for depositing a layer) (see Abstract, Experimental, P2-P4), wherein said formulation comprises: a carbon material; and, a carrier composition comprising one or more solvents (see the titanium diisopropoxide bis(acetylacetonate) & methanol, or the spiro-MeOTAD & chlorobenzene, 4-tert-butylpyridine, acetonitrile) (see Experimental).

The common technical feature between Group III and Group IV is as follows: A formulation for a deposition, wherein said formulation comprises: a carrier composition comprising a solvent mixture.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in BURKITT (Perovskite solar cells in N-I-P structure with four slot-die-coated layers, Provided by IDS). 
BURKITT teaches a formulation for deposition (see the spiro-MeOTAD layer formulation for depositing a layer) (see Abstract, Experimental, P2-P4), wherein said formulation comprises: a carrier composition comprising a solvent mixture (see the solvent mixture of chlorobenzene, 4-tert-butylpyridine, acetonitrile) (see Experimental).

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726